Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 68-76, 78, 81 and 82 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticpated by Wang et al (2017/0285756)

In regards to claim 68, Wang teaches (Currently Amended) an apparatus comprising (abstract):
at least one peripheral device worn by a subject-user and having a plurality of sensors, wherein the plurality of sensors comprises (fig. 2 (202 and 204)) 
1) a first sensor group comprising a proximity sensor [0031] camera and/or an inertial sensor,(fig. 6 (606)) and 

    PNG
    media_image1.png
    836
    594
    media_image1.png
    Greyscale

2) a second sensor group comprising one or more myographic sensors (fig. 6 (604));

    PNG
    media_image2.png
    548
    430
    media_image2.png
    Greyscale

at least one processor for receiving and processing data from said plurality of sensors (fig. 6 (608));

    PNG
    media_image3.png
    530
    746
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    504
    436
    media_image4.png
    Greyscale

a peripheral device interface communicatively coupling said at least one peripheral device with said at least one processor (fig. 2 (206)); and
[0042] FIG. 6 is a logic diagram 600 showing an implementation of how data from multiple wearable devices are processed in accordance with implementations of the disclosure. Implementations of logic diagram 600 can be performed entirely on the wearable devices on which the sensor data is generated or on the wearable devices and a computing device in communication with the wearable devices. For example, the signal processing aspects of logic diagram 600 can be performed by instructions executable on the computing device. In an implementation, portions of logic diagram 600 can be performed by instructions executable on the computing device and one or more other devices.

at least one tangible computer-readable storage device communicatively coupled to said at least one processor and which stores processor-executable instructions which [004-006], when executed by said at least one processor, cause said at least one processor to use data generated by the first sensor group to monitor a limb pose [0043,0060] and to use data generated by the second sensor group to measure muscle and tendon activity, and combine (fig. 10 (1002), fig. 6 (602-612)) the data generated by the first sensor group and second sensor group to determine extremity pose information perform a disambiguation of data [0059-0065] generated by one of the first and second sensor groups using data generated by the other of the first and second sensor groups (fig. 6 (608-612))[0031-0032].



In regards to claim 69, Wang teaches (Previously Presented) the apparatus as claimed in claim 68, wherein said plurality of sensors are mechanically isolated from one another (fig. 2 (202 and 204) mechanically isolated in different devices). 
In regards to claim 70, Wang teaches apparatus as claimed in claim 69, wherein said mechanical isolation enables said at least one peripheral device to isolate localized transmission of forces to a given sensor of said plurality of sensors [0048-0054] (fig. 2 202 and 204) Examiner notes having a first sensor in one device and second sensor in a separate device can isolate noise to better determine gesture.
In regards to claim 71, Wang teaches apparatus as claimed in claim 68, comprising said proximity sensor,[0031] camera wherein the data generated by the first sensor group obtained data comprises proximity data from said proximity sensor [0020—0031].
In regards to claim 72, Wang teaches apparatus as claimed in claim 71, wherein said proximity sensor monitors the limb pose, and, wherein said extremity pose information represents a pose of an extremity of said user [0020—0031] RGB camera and gesture/pose information.
In regards to claim 73, Wang teaches apparatus as claimed in claim 72, wherein said proximity sensor is selected from a group consisting of: a time of flight sensor, a camera, and a capacitive sensor [0031] camera.
In regards to claim 74, Wang teaches (Currently Amended) the apparatus as claimed in claim 68, comprising said inertial sensor[004], wherein the data generated by the first sensor group comprises[021-023] inertial measurement data [0021, 0032].
In regards to claim 75, Wang teaches apparatus as claimed in claim 74, wherein, when executed, said processor-executable instructions further cause said at least one processor to generate limb pose information from said inertial measurement data, wherein said limb pose information represents [[a]] the limb pose of said user, such that said at least one processor generates gesture information from said extremity pose information and limb pose information [0020 claim 11].
In regards to claim 76, Wang teaches (Previously Presented) The apparatus as claimed in claim 75, wherein said inertial sensor is selected from a group consisting of: an altitude sensor, an accelerometer, a compass, a gyroscope, a magnetometer, and a pressure sensor.[0021] accelerometer
In regards to claim 78, Wang teaches apparatus as claimed in claim 68, wherein said at least one processor determines a device pose using data received from 1) one or more of said plurality of sensors, and/or 2) one or more peripheral sensors disposed upon said at least one peripheral device, wherein the device pose represents a pose of the at least one peripheral device relative to the user’s body [0010-0020, 0028 claim 11].
In regards to claim 81, Wang teaches. (Currently Amended) The apparatus as claimed in claim 68, wherein said one or more myographic sensors is selected from a group consisting of: a force sensor, a strain sensor, a pressure sensor; a piezo-resistive sensor, a piezo-electric sensor, an electromyographic sensor, and a capacitive sensor (abstract 0020 electromypgraphic sensor).
In regards to claim 82, Wang teaches The apparatus as claimed in claim 68, wherein, when executed, said processor-executable instructions further cause[[s]] said at least one processor to generate and monitor; information relating to tendon use for an identified extremity pose.[004, 0020] claim 11. Examiner notes muscle activity, for a gesture, is related to tendon use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kramer (5,930,741) hereinafter, Kramer.

In regards to claim 87, Wang fails to teach (Previously Presented) the apparatus as claimed in claim 68, further comprising one or more ancillary sensors spaced apart from said at least one peripheral device 
	However, Kramer teaches further comprising one or more ancillary sensors spaced apart from said at least one peripheral device.(col. 10, lines 4-15).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to include further comprising one or more ancillary sensors spaced apart from said at least one peripheral device as taught by Kramer in order complete information .(col. 10, lines 4-15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 68-87 and 89 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 79-80,83-86 and 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694